Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
David L. Whitehead appeals from the district court’s orders dismissing his civil action and denying his motion for recusal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Whitehead v. Viacom, Inc., 233 F.Supp.2d 715 (D.Md.2002). We deny Whitehead’s motions for an evidentiary hearing, for injunctive relief, and to strike the Appellee’s informal brief, and dispense *176with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.